Order entered April 17, 2014




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-13-00280-CR

                               MICHAEL BLOOM, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

              On Appeal from the County Criminal Court of Appeals No. 1
                                 Dallas County, Texas
                         Trial Court Cause No. MC-R-0019-D

                                        ORDER
                                 Before the Court En Banc

      Before the Court is appellant’s April 1, 2014 motion for en banc reconsideration.

Appellant’s motion is DENIED.


                                                  /s/   CAROLYN WRIGHT
                                                        CHIEF JUSTICE